Citation Nr: 1328457	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-30 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

2. Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3. Entitlement to a rating in excess of 10 percent for left 
hand "bilateral" median nerve focal neuropathy (carpal 
tunnel syndrome) for the period prior to June 30, 2009.

4. Entitlement to a rating in excess of 30 percent for left 
hand "bilateral" median nerve focal neuropathy (carpal 
tunnel syndrome) for the period from June 30, 2009.

5. Entitlement to a rating in excess of 10 percent for right 
hand median nerve focal neuropathy (carpal tunnel syndrome).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision 
issued by the RO.

In October 2010, the RO increased the ratings for the 
Veteran's left hand median nerve focal neuropathy (carpal 
tunnel syndrome) to 30 percent, effective June 30, 2009 
(date of the VA examination).  With regard to the left hand 
median nerve focal neuropathy (carpal tunnel syndrome), the 
issues on the title page reflect the higher ratings assigned 
for various stages of the appeal period.

Finally, the Board notes that the Veteran filed a Notice of 
Disagreement with a March 2010 rating decision in which 
pertinent part the RO denied a rating in excess of 20 
percent for diabetes mellitus and declined to reopen claims 
for service connection for a back disorder and an acquired 
psychiatric disorder. A Statement of the Case regarding 
these claims was issued in May 2011; however, the Veteran 
has not filed a Substantive Appeal. 38 C.F.R. §§ 20.200, 
20.202, 20.302. Accordingly, those issues are not before the 
Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The RO issued a Supplemental Statement of the Case (SSOC) on 
May 3, 2011 regarding the issues currently on 
appeal. Subsequently, the RO received additional evidence, 
including a May 4, 2011 VA diabetes examination report 
addressing the neuropathy disabilities of the upper and 
lower extremities. The Board has reviewed the examination 
report and finds that it is of such significance that it 
would need to be considered in the disposition of the 
Veteran's claims for increased ratings. It is incumbent upon 
the agency of original jurisdiction, here the RO, to issue a 
SSOC following its receipt of new and pertinent evidence; 
however, the RO never issued an SSOC addressing this 
pertinent evidence.  The absence of an SSOC constitutes a 
procedural error requiring a remand to the RO. See 38 C.F.R. 
§§ 19.9, 19.31, 19.37 (2012).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should consider preparing a 
rating decision that correctly 
identifies the service-connected 
neuropathies.  The terms "bilateral 
left hand", "bilateral left lower 
extremity" and "bilateral right lower 
extremity" appears to be medically 
incorrect.  Since the extremities are 
separately rated, the term bilateral 
may no long be appropriate.

2.  After consideration of all the 
evidence added to the claim file since 
the May 3, 2011 SSOC, the Veteran's 
claims for entitlement to increased 
ratings for peripheral neuropathy of the 
right lower extremity, peripheral 
neuropathy of the left lower extremity, 
left hand bilateral median nerve focal 
neuropathy (carpal tunnel syndrome) and 
right hand bilateral median nerve focal 
neuropathy (carpal tunnel syndrome) 
should be readjudicated. Thereafter, the 
Veteran and his representative should be 
furnished with a SSOC, and should be 
given an opportunity to respond.
 
Then, as indicated, this case should be returned to the 
Board for the purpose of appellate disposition. The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


